       Case 7:20-cv-00011 Document 55 Filed on 07/02/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-011
                                       §
 6.281 ACRES OF LAND, MORE OR          §
 LESS SITUATE IN STARR COUNTY,         §
 STATE OF TEXAS; RUMALDA V.            §
 GOMEZ, ET AL.,                        §
                                       §
                    Defendants.        §
______________________________________________________________________________

                           JOINT STATUS REPORT
______________________________________________________________________________

         The parties file this Joint Status Report, in response to the District Court’s April 9, 2020

Order 1 and in preparation of the status conference scheduled for July 14, 2020, and inform the

Court as follows:

     1. On January 16, 2020, Plaintiff filed a Complaint in Condemnation 2 and Declaration of

         Taking 3 pursuant to 40 U.S.C. §§ 3113 and 3114 for the taking of a temporary easement to

         enter in, on, over, and across Defendants’ real property located in Starr County, Texas.

     2. On January 21, 2020, the Court issued an Order for Conference 4 and scheduled an Initial

         Pretrial and Scheduling Conference for April 14, 2020.

     3. Defendant Leonel Romeo Alvarez filed an Answer 5 to the Complaint on March 23, 2020.




1
  Dkt. No. 30.
2
  Dkt. No. 1.
3
  Dkt. No. 2.
4
  Dkt. No. 5.
5
  Dkt. No. 22.


                                              Page 1 of 5
                                          Joint Status Report
       Case 7:20-cv-00011 Document 55 Filed on 07/02/20 in TXSD Page 2 of 5




    4. On March 13, 2020, the United States filed its Opposed Motion for Order of Immediate

         Possession, 6 and Defendant Leonel Romeo Alvarez filed his Response 7 to the Opposed

         Motion for Order of Immediate Possession on April 3, 2020.

    5. On April 9, 2020, the Court issued an Order 8 setting deadlines and canceling the Initial

         Pretrial Conference. As part of this Order, the Court set the following deadlines:

              a. May 29, 2020: Deadline to add, substitute, disclaim, or dismiss interested parties.

              b. June 12, 2020: Deadline to file briefs on the issue of just compensation.

              c. July 3, 2020: Deadline to file a joint status report.

              d. July 14, 2020: Status Conference.

       6. On April 27, 2020, the United States filed an Opposed Motion to Dismiss Defendant

           Santa Irene Alvarez 9 because she was deceased at the time this action was filed, and the

           Court issued an Order 10 granting the United States’ motion and dismissing Santa Irene

           Alvarez from this case.

       7. Additionally, to date, the United States has filed a Notice of Disclaimer 11 for each of

           the following individuals: Miguel Villarreal, Fidel Alvarez, Rosa Maria Alvarez

           Caraveo, Sandra A. Suarez, Rumalda V. Gomez, Elodia Saldivar Alvarez, and Jose

           Antonio Alvarez. The Court subsequently issued Orders 12 dismissing each of the

           individuals from this action.

       8. The parties remaining in the case at this time are as follows: Guadalupe G. Villarreal,

           Jose I. Villarreal, Noe Villarreal, Iris Lopez a/k/a Iris Garza, the Estate of David


6
  Dkt. No. 19.
7
  Dkt. No. 27.
8
  Dkt. No. 30.
9
  Dkt. No. 37.
10
   Dkt. No. 38.
11
   See Dkt. Nos. 24, 32, 35, 39, 41, 43, 45.
12
   See Dkt. Nos. 31, 34, 36, 40, 42, 44, 47.


                                                   Page 2 of 5
                                               Joint Status Report
       Case 7:20-cv-00011 Document 55 Filed on 07/02/20 in TXSD Page 3 of 5




           Dwayne Lopez, Reynaldo Lopez, the Estate of Exiquio Lopez, Leticia L. Cruz,

           Reynaldo Alvarez, Jr., Norma Ruth Ozuna, Maricruz A. Zarate, and Leonel Romeo

           Alvarez.

      9. On May 29, 2020, the United States filed an Opposed Motion to Add Parties, 13 seeking

           to add the following individuals to this action based on their interests in the property:

           Marlene Alvarez Guerra, Elisabel Lopez, Abel David Lopez, Migdalia Lopez, Exiquio

           Raul Lopez, III, Lilliana Lee Lopez, Amy Yvonne Lopez, Maria Teresa Lopez, Miracle

           Nichole Lopez, Tracy Monique Lopez, Eli Rey Lopez, and Eric Randy Lopez.

      10. On June 12, 2020, the United States and Defendant Leonel Romeo Alvarez filed their

           individual briefs on just compensation. 14

      11. In addition to the briefs on just compensation, currently pending before the Court are

           the United States’ Opposed Motion for Order of Immediate Possession 15 and the United

           States’ Opposed Motion to Add Parties. 16

      12. The United States and Defendant Leonel Romeo Alvarez have agreed to continue

           discussions regarding the possibility of reaching an agreement regarding possession of

           the property for purposes of the right of entry, but have not been able to reach an

           agreement. The United States is seeking immediate possession in this matter, which

           Mr. Leonel Romeo Alvarez opposes.

      13. Finally, the United States and Defendant Leonel Romeo Alvarez have conferred and

           discussed the matter of just compensation for the right of entry but have not been able

           to reach an agreement.


13
   Dkt. No. 46.
14
   Dkt. Nos. 48-49.
15
   Dkt. No. 19.
16
   Dkt. No. 46.


                                               Page 3 of 5
                                           Joint Status Report
Case 7:20-cv-00011 Document 55 Filed on 07/02/20 in TXSD Page 4 of 5




14. Possession and the issue of just compensation remain in dispute.

                                                Respectfully submitted,

                                                RYAN K. PATRICK
                                                United States Attorney
                                                Southern District of Texas

                                        By:     s/ Roland D. Ramos
                                                ROLAND D. RAMOS
                                                Assistant United States Attorney
                                                Southern District of Texas No. 3458120
                                                Texas Bar No. 24096362
                                                1701 W. Bus. Highway 83, Suite 600
                                                McAllen, TX 78501
                                                Telephone: (956) 618-8010
                                                Facsimile: (956) 618-8016
                                                E-mail: Roland.Ramos@usdoj.gov


                                                FOR DEFENDANT:

                                                TEXAS CIVIL RIGHTS PROJECT
                                        By:      /s/ Karla M. Vargas

                                                Karla M. Vargas
                                                State Bar No. 24076748
                                                SDTX Bar No. 3336176
                                                kvargas@texascivilrightsproject.org
                                                Attorney-in-Charge for Defendant Leonel
                                                Romeo Alvarez

                                                Ricardo A. Garza
                                                State Bar No. 24109912
                                                SDTX Bar No. 3336127
                                                ricky@texascivilrightsproject.org

                                                Efrén C. Olivares
                                                State Bar No. 24065844
                                                SDTX Bar No. 1015826
                                                efren@texascivilrightsproject.org

                                                Texas Civil Rights Project
                                                1017 W. Hackberry Ave.
                                                Alamo, Texas 78516
                                                Tel: (956) 787-8171 ext. 128


                                       Page 4 of 5
                                   Joint Status Report
      Case 7:20-cv-00011 Document 55 Filed on 07/02/20 in TXSD Page 5 of 5




                                                      Attorneys for Defendant Leonel Romeo
                                                      Alvarez



                                CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on July 2, 2020, a copy of the foregoing was served on all parties in accordance

with the Federal Rules of Civil Procedure.

                                                      By:      s/ Roland D. Ramos
                                                               ROLAND D. RAMOS
                                                               Assistant United States Attorney




                                             Page 5 of 5
                                         Joint Status Report
